     Case 4:20-cv-00328-RSB-CLR Document 10 Filed 03/17/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

JAMES LARRY PARSON,                  )
                                     )
                Plaintiff,           )
                                     )
v.                                   )         CV420-328
                                     )
GEORGIA DEPARTMENT OF                )
NATURAL RESOURCES,                   )
                                     )
                Defendant.           )

                                   ORDER

     Plaintiff James Larry Parson alleges that the Georgia Department

of Natural Resources discriminated against him on the basis of his age, in

violation of the Age Discrimination in Employment Act, when it refused

to hire him in 2018. See doc. 1 at 1. The Department of Natural Resources

has moved to dismiss on the grounds that plaintiff’s ADEA claim is barred

by the Eleventh Amendment. See doc. 5 at 3–5. That motion is pending

before the District Judge. At issue here is the Department’s request for a

stay of discovery pending the disposition of its motion to dismiss. Doc. 6.

That motion is unopposed. See S.D. Ga. L. Civ. R. 7.5 (“Failure to respond

within the applicable [fourteen-day] time period shall indicate that there

is no opposition to a motion.”).
     Case 4:20-cv-00328-RSB-CLR Document 10 Filed 03/17/21 Page 2 of 3




     This Court has broad discretion to stay discovery pending the

resolution of a dispositive motion. See S. Motors Chevrolet, Inc. v. General

Motors, LLC, 2014 WL 5644089, at * 1 (S.D. Ga. Nov. 4, 2014).            In

evaluating stays of discovery pending resolution of dispositive motions, “a

court must take a ‘preliminary peek’ . . . to assess the likelihood that the

motion will be granted.” Taylor v. Jackson, 2017 WL 71654, at * 1 n. 2

(S.D. Ga. Jan. 6, 2017) (quoting Sams v. Ga West Gate, LLC, 2016 WL

3339764, at * 6 (S.D. Ga. June 10, 2016). The Court is satisfied that the

Department has asserted a nonfrivolous argument that it is immune from

suit under the ADEA. See, e.g., Kimel v. Florida Bd. of Regents, 528 U.S.

62, 91–92 (2000) (holding that the ADEA does not abrogate states’

sovereign immunity to suits by private individuals); Cooper v. Georgia

Dept. of Transp., ___ F. App’x ___, 2020 WL 6746741 at * 7 (11th Cir. Nov.

17, 2020) (“The ADA did not validly abrogate states’ sovereign immunity,

so states are immune from suits under the ADA unless they waive the

defense.” (citation omitted)).

     Given the non-frivolous assertion of immunity and plaintiff’s

implicit consent to the stay, the Court GRANTS the motion. Doc. 6. If

this case is not entirely resolved by the District Judge’s order on the
     Case 4:20-cv-00328-RSB-CLR Document 10 Filed 03/17/21 Page 3 of 3




Motion to Dismiss, doc. 5, the parties are DIRECTED to meet and confer

within fourteen days of any order on that motion and file a status report,

including updated information previously provided in the parties Rule

26(f) Report.

     SO ORDERED, this 17th day of March, 2021.

                                     _______________________________
                                     __
                                      ___
                                        ______
                                             ___
                                               ______
                                                    ______
                                                        _____
                                                            _______
                                                                 ____
                                                                    ______
                                     CHR
                                      HRISTOPHER
                                         RISTOPH E L. R AY
                                              PHER
                                              PH
                                     UNITED S TATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
